Citation Nr: 0915195	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-07 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from May 1942 to November 
1945.  He died in April 2004.  The appellant is the Veteran's 
widow.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2005 
rating decision of the VA Regional Office (RO) in Detroit, 
Michigan that denied service connection for the cause of the 
Veteran's death.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's death certificate shows that he died on 
April [redacted], 2004 and that the cause of death was renal failure 
due to or as a consequence of congestive heart failure.  
Other significant conditions contributing to death but not 
resulting in the underlying cause were kidney stones, chronic 
obstructive pulmonary disease and dementia. 

3.  Neither heart not kidney disease was shown in service or 
within one year of discharge from active duty.

4.  At the time of death, service connection was in effect 
for anxiety state, rated 70 percent disabling, for which a 
total rating based on unemployability had been awarded, a 
skin disorder, rated 10 percent disabling, and bilateral 
hernia scars, rated zero percent disabling.

5.  There is competent evidence of record that the diseases 
from which the veteran succumbed were not etiologically 
related to service-connected disability.

6.  Service-connected disability did not materially or 
substantially contribute to or hasten the cause of the 
Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.312, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the Veteran's service-connected 
anxiety disorder was instrumental in causing or aggravating 
the heart disease from which he died.  In a statement dated 
in February 2006, she maintains that stress played a 
significant role in his cardiovascular condition that 
ultimately led to his death.  She related that it started 
with hypertension which eventually led to congestive heart 
disease.  The appellant stated that the Veteran's treating 
cardiologists had suggested that his constant stressors 
continued to elevate his high blood pressure leading to 
death.  

Preliminary Considerations - VA's Duty to Assist the 
Appellant

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice should be provided prior to an initial 
unfavorable decision on a claim by the VA agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the duty to notify was satisfied prior 
to the initial unfavorable decision on the claims by letter 
dated in July 2004 that addressed the required notice 
elements.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Extensive VA clinical records have been 
submitted in support of the claim, to include the terminal 
summary.  Private clinical records have also been received.  
The case was reviewed by a VA physician who provided a 
medical opinion.  Neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate any additional evidence that is necessary 
or is able to be secured for a fair adjudication of the 
claim.  The claim is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and service. Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Service connection may be granted for a disability that is 
proximately due to or the result of an established service- 
connected disorder. 38 C.F.R. § 3.310 (2008).  This includes 
disability made chronically worse by service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular or kidney disease becomes manifest 
to a degree of at least 10 percent within one year from the 
date of termination of service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such a disorder during 
the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.307, 3.309 
(2008).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred or aggravated in service either caused 
or contributed to cause death.  The service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death, rather, a causal 
connection must be shown. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Factual Background

The Veteran's service medical records reflect that he was 
hospitalized between July and September 1945 for complaints 
that included cardiac arrhythmia and/or premature ventricular 
contractions, and precordial pain for which he underwent 
extensive cardiac diagnostic work-up.  It was ultimately 
determined that such symptoms were due to an anxiety state.  

Service connection for anxiety state was granted by rating 
action dated in May 1966 and a 30 percent disability rating 
was assigned.  Service connection for a heart condition was 
denied at that time on the basis that no disease was found on 
preceding VA examination in April 1966.  The 30 percent 
rating for anxiety state was increased to 50 percent by 
rating action dated in May 1968 following another VA 
examination in April 1968.

Subsequent VA clinical records and other evidence indicate 
that the Veteran continued to be bothered by significant 
psychoneurosis symptoms.  A rating decision dated in November 
2002 increased the 50 percent rating for anxiety state to 70 
percent disabling and a total rating based on unemployability 
was granted.  

A death certificate was received in April 2004 showing that 
the Veteran died on April [redacted], 2004 and that the cause of 
death was renal failure due to or as a consequence of 
congestive heart failure.  It was noted that other 
significant conditions contributing to death but not 
resulting in the underlying cause were kidney stones, chronic 
obstructive pulmonary disease and dementia.  At the time of 
his demise, the Veteran was service connected for anxiety 
state, rated 70 percent disabling, for which a total rating 
based on unemployability had been awarded.  Service 
connection was also in effect for a skin disorder, rated 10 
percent disabling, and bilateral hernia scars, rated zero 
percent disabling.

VA clinical records dating from December 2003 reflect that 
the Veteran was transferred from the VA nursing home to a VA 
hospital in February 2004 for treatment of acute renal 
failure, hyperkalemia, positive Clostridium in stool culture, 
and positive pseudomonal urine culture.  It was reported that 
he had a history of prostate cancer, status post radiation 
and suprapubic catheter placement, dysphagia with achalasis, 
status post peg tube placement, urosepsis with enterococcus 
faecalis septicemia, coronary artery disease, chronic renal 
failure with history of stone, and multi-cystic kidney and 
hydronephrosis.  He was placed on a feeding tube, but his 
condition deteriorated leading to multi-organ failure and 
hospice care was instituted.  The Veteran became increasingly 
unresponsive and soon expired.  During the course of 
hospitalization, it was recorded in early April 2004 that the 
Veteran's significant psychiatric history had had an impact 
of his family and how they perceived his illness.  

The RO requested an opinion from a VA physician who responded 
in a memorandum dated June 2007 outlining essential 
conclusions that had been reached.  The examiner stated that 
per a textbook entitled Hurst - The Heart (10th edition, 
Volume II), HPA (Hypothalamic-Pituitary-Adrenocorticol) axis 
activity contributed to the development of cardiovascular 
disease and cardiac-related mortality.  It was related that 
alterations of HPA axis activity had been documented 
repeatedly in post-traumatic stress disorder [sic] (PTSD).  
The examiner stated that "[w]hether patients with PTSD 
experience an increased relative risk of cardiovascular 
disease is not known."  It was reported that per textbook 
Braunwold's Heart Disease (7th edition, Volume II, 2005), 
transient elevations of blood pressure seen in stressful and 
provocative situations may be unrelated to the persistent 
sustained elevation that constitutes hypertension.  It was 
noted that the Veteran had multiple other problems and that 
his dementia was not likely related to the service-connected 
mental disorder.  The examiner went on to conclude that the 
Veteran's service-connected mental disorder did not likely 
contribute to his death.  

Legal Analysis

The record reflects that neither heart nor kidney disease was 
not shown in service or within one year of service discharge.  
The Veteran was shown to have undergone extensive diagnostic 
work-up during active duty for cardiac arrhythmia and chest 
pain that were ultimately diagnosed as anxiety state.  The 
post service record shows that he continued to be followed 
for such symptoms for which service connection was granted in 
1966.  The clinical record does not demonstrate that the 
Veteran was treated for any cardiovascular disorder or kidney 
disease for many years after discharge from active duty.  
Therefore service connection for heart disease and renal 
failure many not be granted on a direct or presumptive basis. 
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002 & Supp 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

The record discloses that despite the appellant's contentions 
that the heart disease from which the Veteran died was 
related to service-connected psychiatric disability, there is 
no competent clinical support in the record for this 
conclusion.  She has presented no medical evidence in support 
of her claim that service-connected psychiatric disability 
caused or aggravated heart disease.  While she states the 
Veteran's cardiologists had informed her that there was such 
a relationship, it is well established in VA law that any 
statement of an appellant as to what a doctor told him or her 
is insufficient to establish a medical diagnosis or 
causation. See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Of 
record is a report from the Veteran's private psychiatrist in 
June 2002 who noted that he had been treated over the years 
for anxiety symptoms, but did not implicate them in 
development of heart disease.  There is no evidence of record 
which definitively shows that a trained health care provider 
has identified or verified that the Veteran's psychiatric 
disorder led to heart disease.  Moreover, the case was 
reviewed by a VA physician in June 2007 who opined that the 
service-connected mental disorder did not likely contribute 
to death.  As indicated previously, no competent clinical 
opinion to the contrary has been received.  The only evidence 
suggesting that there is a relationship between the two 
disorders has been the appellant's own statements to this 
effect.  However, as an apparent layperson without the 
appropriate medical training and expertise, she is not 
competent to provide probative evidence on a medical matter. 
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The appellant cannot support the claim 
on the basis of her assertions alone.  

Under the circumstances, the Board finds that service-
connected anxiety state did not contribute substantially or 
materially, combined to cause death, or that it aided or lent 
assistance to the production of death, and no causal 
connection is shown. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
Therefore, service connection for the cause of death is not 
warranted. See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008), see also Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


